Citation Nr: 1029567	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for trench mouth. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from March 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for trench mouth 
was first denied in an August 1994 rating decision; the Veteran 
did not submit a notice of disagreement within one year of notice 
thereof.

2.  The most recent final denial of the Veteran's claim for 
service connection for trench mouth was in a January 1998 Board 
decision.  

3.  The previous denials of the Veteran's claim for service 
connection for trench mouth were based on the lack of treatment 
for trench mouth during service and the absence of a current 
diagnosis of trench mouth or any residual disability due to 
trench mouth.  

4.  The evidence submitted since January 1998 does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision and January 1998 Board 
decision are final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1105 (2009).

2.  The VA has not received new and material evidence in support 
of his request to reopen the claim for service connection for 
trench mouth.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303(a), 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that the Veteran's appeal concerns a request to 
reopen a previously denied claim. The Court has issued a decision 
which held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim for 
the benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.

In this case, the Veteran was provided with a VCAA notification 
letter in November 2007 prior to the initial adjudication of his 
claim.  This letter contained all of the notification required by 
Pelegrini and Dingess.  Furthermore, the letter contained the 
additional notification required by Kent, in that it explained 
the basis for the prior denial of the Veteran's claim and what 
the evidence must show to reopen his claim.  The Board concludes 
that the duty to notify the Veteran has been met.

Furthermore, the Board finds that the duty to assist the Veteran 
has been met.  The Board notes that in appeals pertaining to 
requests to reopen claims that have previously been denied, the 
duty to assist it limited.  In this case, the only additional 
evidence consists of VA treatment records, and these have been 
obtained.  The Veteran has not submitted any additional evidence 
or notified VA of the existence of additional evidence.  
Therefore, the Board may proceed with consideration of the 
Veteran's appeal.

New and Material Evidence

The Veteran contends that he was treated for trench mouth during 
active service.  He argues that he was seen on at least four 
occasions for this disability, but that the records of his 
treatment have either been lost or destroyed by fire.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record demonstrates that entitlement to service connection 
for trench mouth was denied in an August 1994 rating decision.  
The Veteran was notified of this decision and provided with his 
appellate rights in an August 1994 letter.  He did not initiate 
an appeal of this decision by submitting a notice of disagreement 
within one year of receipt of the notification.  Therefore, the 
August 1994 rating decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has stated 
that for the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented or 
secured since the last time the claim was finally disallowed on 
any basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the most recent denial of the Veteran's claim was 
in a January 1998 Board decision.  The Board decision also found 
that new and material evidence had not been presented to reopen 
the Veteran's claim for service connection for trench mouth.  
When a claim is disallowed by the Board, it may not be thereafter 
reopened and allowed, and no claim based upon the same factual 
basis shall be considered.  When a claimant requests that a claim 
be reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence is 
new and material must be made and, if it is, whether it provides 
a new factual basis for allowing the claim.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1105.  

The evidence considered by the previous decisions included the 
Veteran's available service treatment records.  The January 1998 
Board decision noted these had been associated with the claims 
folder in 1950, which was before the fire at the National 
Personnel Records Center.  However, the Board decision also noted 
an August 1994 Request for Information which indicated the 
Veteran's service treatment records were not on file and that 
this appeared to be a fire related case.  It was on the basis of 
the service treatment records that the August 1994 rating 
decision denied service connection because there was no evidence 
of this disability during service.  

Evidence received after the August 1994 rating decision and 
considered by the January 1998 Board decision included a February 
1996 letter from the Veteran's commanding officer; a March 1996 
letter from the Veteran's dentist stating he had treated the 
Veteran for periodontal disease in 1959; and the Veteran's 
testimony at a September 1996 hearing including his statement 
that his mouth and gums became painful shortly after drinking 
water from a creek near Normandy and that this was treated six or 
seven times during service.  The Veteran further testified that 
he did not report his trench mouth at the discharge examination 
because he was afraid it would prolong the process.  

On the basis of this evidence, the January 1998 Board decision 
denied the Veteran's claim for two reasons.  First, there was no 
evidence of trench mouth during service.  However, this decision 
noted that even if it were to be conceded that the Veteran was 
treated for trench mouth during service based on his statement as 
a combat Veteran, his claim would still be denied on the basis 
that there was no evidence of a current disability as a result of 
trench mouth.  See 38 U.S.C.A. § 1154(b).  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992). 

The evidence received since the January 1998 Board decision 
consist of VA treatment records dating from 2003 to 2006.  
September 2003 records note a small cluster of ulcerated vesicles 
on the right border upper lip, with the most likely diagnosis 
being herpes simplex virus type one.  In April 2005, the Veteran 
presented with a complaint of denture sore spot, and an 
examination revealed a minor irritation in the area of the mental 
foramen on both the right and left sides.  He was advised this 
may be a chronic problem.  A history of gingivitis and 
periodontal disease was noted.  May 2006 records also note that 
the Veteran had a history of gingivitis and periodontal disease.  

The Board finds that new and material evidence has not been 
received, and that the Veteran's claim may not be reopened.  The 
January 1998 Board decision denied the Veteran's claim in part 
because there was no evidence of a current disability 
attributable to trench mouth.  However, none of the evidence 
received since January 1998 establishes that the Veteran 
currently has a residual disability as a result of trench mouth.  

The VA treatment records show that the Veteran was seen for the 
residuals of gingivitis, periodontal disease, a couple of sore 
spots caused by his dentures, and sores on his lip due to herpes 
simplex virus type one.  However, none of these records mention 
trench mouth or attribute any of the current problems to trench 
mouth.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.  

"Periodontal" is defined as "around a tooth."  Stedman's Medical 
Dictionary 1330 (26th Ed.).  "Gingivitis" is defined as 
inflammation of the gingiva, which is the tissue surrounding the 
teeth.  Stedman's at 717.  Gingivitis is, therefore, a 
periodontal disease.  In accordance with 38 C.F.R. § 3.381, as a 
matter of law periodontal disease is not a disability for which 
service connection can be granted for the purpose of VA 
disability.  Also, there is nothing in the record that would 
attribute any current herpes simplex virus type one sores to 
trench mouth.  

Therefore, as the previous denial of the Veteran's claim was 
based on a finding that there was no current evidence of a 
residual disability due to trench mouth, and as the Veteran has 
not submitted any evidence of a current disability that is 
attributable to trench mouth, the evidence is not material, and 
as the evidence is not both new and material the claim cannot be 
reopened. 


ORDER

New and material evidence has not been received to reopen a claim 
for service connection for trench mouth; the appeal is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


